Filed 2/8/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 17







State of North Dakota, 		Plaintiff and Appellee



v.



Tate Allister Pederson, 		Defendant and Appellant







No. 20100187







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wickham Corwin, Judge.



AFFIRMED.



Per Curiam.



Reid A. Brady and Tanya Johnson Martinez, Assistant State’s Attorneys, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee; submitted on brief.



Nicholas D. Thornton, Fargo Public Defender Office, 912 3rd Ave. S., Fargo, N.D. 58103-1707, for defendant and appellant; submitted on brief.

State v. Pederson

No. 20100187



Per Curiam.

[¶1]	Tate Pederson appeals from a criminal judgment entered on a jury verdict finding him guilty of gross sexual imposition and sexual assault, and from an order dismissing his motion for a new trial.  On appeal, Pederson argues insufficient evidence exists to support the guilty verdict.  He further asserts the trial court abused its discretion in denying his motion for a new trial based upon newly discovered evidence.  We affirm under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers